                      UNITED STATES DISTRICT COURT
                      EASTERN DISTRICT OF LOUISIANA

  JOSHUA DEWAYNE                                             CIVIL ACTION
  CORDIER
  VERSUS                                                     NO. 18-8974

  U.S. POLLOCK                                               SECTION: AJ@(5)


                                      ORDER

      The Court, having considered the complaint, the record, the applicable law, the

Report and Recommendation of the United States Magistrate Judge (Rec. Doc. 5),

and the failure of Plaintiff to file an objection, hereby approves the Report and

Recommendation of the United States Magistrate Judge and adopts it as its opinion

in this matter. Accordingly,

      IT IS ORDERED that the Title 42 U.S.C. § 1983 complaint filed by Joshua

Cordier is transferred to the United States District Court for the Western District of

Louisiana.

      New Orleans, Louisiana, this 10th day of December, 2018.




                                             CARL J. BARBIER
                                             UNITED STATES DISTRICT JUDGE
